UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-2480



LISA A. FRISON; ELLIS S. FRISON, JR.,

                                            Plaintiffs - Appellants,

          versus


RYAN HOMES; NVR, INCORPORATED; KBM FINANCIAL
GROUP, LLC,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-04-350-AW)


Submitted:   April 14, 2005                 Decided:   April 19, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


E. Scott Frison, Jr., Washington, D.C., for Appellants. Jeffrey
Marc Mervis, MERVIS & ASSOCIATES, Rockville, Maryland; Bonnie
Hochman Rothell, KROOTH & ALTMAN, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Lisa A. Frison and Ellis S. Frison, Jr., appeal the

district court’s orders denying their request for a temporary

restraining order and injunctive relief, granting summary judgment

to defendants and awarding sanctions against them pursuant to Fed.

R. Civ. P. 11, and denying their motion for recusal.       We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Frison v. Ryan

Homes, No. CA-04-350-AW (D. Md. filed Feb. 23, 2004 & entered

Feb. 24, 2004; filed Oct. 29, 2004 & entered Nov. 1, 2004; Nov. 10,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -